FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 MOLDEX-METRIC, INC., a California                   No. 16-55548
 corporation,
              Plaintiff-Appellant,                     D.C. No.
                                                    2:11-cv-01742-
                      v.                              GHK-AGR

 MCKEON PRODUCTS, INC., a
 Michigan Corporation,                                 OPINION
               Defendant-Appellee.


         Appeal from the United States District Court
            for the Central District of California
          George H. King, District Judge, Presiding

           Argued and Submitted December 5, 2017
                    Pasadena, California

                           Filed June 5, 2018

  Before: Kim McLane Wardlaw and Ronald M. Gould,
  Circuit Judges, and Lawrence L. Piersol,* District Judge.

                     Opinion by Judge Piersol




    *
      The Honorable Lawrence L. Piersol, United States District Judge for
the District of South Dakota, sitting by designation.
2          MOLDEX-METRIC V. MCKEON PRODUCTS

                            SUMMARY**


                             Trademark

    The panel reversed the district court’s summary judgment
in favor of the defendant in a suit for trademark infringement.

    Moldex-Metric, Inc., a producer of foam ear plugs with a
specific bright green color, alleged that McKeon Products,
Inc., infringed its mark by using a similar green color for ear
plugs. The district court concluded that the green color mark
was functional and thus not protectable as trade dress.

    Reversing, the panel held that the existence or
nonexistence of alternative designs is probative of
functionality or nonfunctionality.       Thus, evidence of
alternative colors must be considered in deciding the
functionality of Moldex’s mark. The panel concluded that
there remained a dispute of material fact as to whether
Moldex’s bright green color was functional. The panel
vacated the district court’s grant of summary judgment and
remanded for the district court to consider McKeon’s
arguments both that Molex’s green color lacked secondary
meaning and that there was no likelihood of confusion, and
then if necessary go to trial.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
         MOLDEX-METRIC V. MCKEON PRODUCTS                    3

                         COUNSEL

Sanford I. Weisburst (argued), Quinn Emanuel Urquhart &
Sullivan LLP, New York, New York; Joseph M. Paunovich
and Harold A. Barza, Quinn Emanuel Urquhart & Sullivan
LLP, Los Angeles, California; for Plaintiff-Appellant.

Steven M. Weinberg (argued) and Michael J. Salvatore,
Holmes Weinberg PC, Malibu, California; Robert L. Meylan,
Meylan Davitt Jain Arevian & Kim LLP, Los Angeles,
California; for Defendant-Appellee.


                         OPINION

    Moldex-Metric, Inc. filed suit against McKeon Products,
Inc. for trademark infringement. The district court granted
summary judgment in favor of McKeon, and Moldex appeals.
We reverse and remand.

                              I

    Since 1982, Moldex has been producing foam ear plugs
with a specific bright green color. The color in question has
also been described as fluorescent green-yellow or
fluorescent lime. From 1982 through 2011, Moldex sold
more than 1.6 billion pairs and $191,917,123.77 worth of the
green ear plugs. Moldex has never acquired a federal
registration of its green color, but it has sued to enforce the
mark against other companies selling ear plugs bearing the
green color. After McKeon began using a similar green color
for its ear plugs, Moldex initiated this lawsuit in 2011.
4          MOLDEX-METRIC V. MCKEON PRODUCTS

    The parties filed cross motions for summary judgment.
McKeon claimed, among other things, that the green color
mark is functional. The district court granted McKeon’s
motion after finding that the mark is functional, and thus not
protectable as trade dress.1 On March 6, 2015, we vacated
and reversed the district court’s grant of summary judgment.
Expressing doubt that summary judgment on functionality
grounds was appropriate, we remanded for the district court
to assess functionality in the first instance in light of Qualitex
Co. v. Jacobsen Products, Co., 514 U.S. 159 (1995). The
dissenting opinion argued that the Qualitex standard was both
incorporated in the functionality factors set forth in Disc Golf
Ass’n, Inc. v. Champion Discs, Inc., 158 F.3d 1002 (9th Cir.
1998),2 and was addressed by the district court.

    On remand, the district court determined that the visibility
of Moldex’s bright green color is essential to the use or
purpose of the ear plugs—to increase visibility and facilitate
safety compliance checks—and therefore the green color
mark is functional under the tests set forth by the Supreme
Court in Qualitex and TrafFix Devices, Inc. v. Marketing
Displays, Inc., 532 U.S. 23 (2001). The district court again


    1
      The district court granted summary judgment solely on the ground
that Moldex’s claimed trademark is functional. It did not reach McKeon’s
additional arguments for summary judgment based on lack of secondary
meaning and no likelihood of confusion.
    2
      The Disc Golf factors for assessing the functionality of product
features are: 1) whether the design yields a utilitarian advantage;
2) whether alternative designs are available; 3) whether advertising touts
the utilitarian advantages of the design; and 4) whether the particular
design results from a comparatively simple or inexpensive method of
manufacture. Disc Golf, 158 F.3d at 1006. No single factor is dispositive
and all should be weighed collectively. Id.
         MOLDEX-METRIC V. MCKEON PRODUCTS                   5

granted summary judgment in favor of McKeon on
functionality grounds. Moldex appeals.

                             II

    We review de novo the district court’s grant of summary
judgment based on its finding of functionality. Clicks
Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1257 (9th
Cir. 2001). Summary judgment is appropriate when “there is
no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” FED.R.CIV.P. 56(a).
In ruling on a motion for summary judgment, “[t]he evidence
of the nonmovant is to be believed, and all justifiable
inferences are to be drawn in his favor.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). Viewing the evidence
in the light most favorable to Moldex and drawing all
reasonable inferences in its favor, “we must determine
whether the district court correctly applied the relevant
substantive law and whether there are any genuine issues of
material fact.” Clicks Billiards, 251 F.3d at 1257.

                             III

    The Lanham Act makes actionable the deceptive and
misleading use of trademarks to protect persons engaged in
commerce against unfair competition. Two Pesos, Inc. v.
Taco Cabana, Inc., 505 U.S. 763, 767–68 (1992); 15 U.S.C.
§ 1127. This protection extends not only to word marks, but
also to the design of a product as a form of trade dress. See
Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205,
209 (2000) (Section 43(a) of the Lanham Act “embrace[s] not
just word marks . . . but also ‘trade dress’ . . . [which]
encompass[es] the design of a product.”). Trade dress is the
“total image of a product,” including features such as size,
6         MOLDEX-METRIC V. MCKEON PRODUCTS

shape, color, texture, and graphics. Disc Golf, 158 F.3d at
1005 n.3. Unregistered trade dress such as Moldex’s green
color may be protected under the Lanham Act. See Wal-
Mart, 529 U.S. at 210.

    No protection under the Lanham Act is available if the
claimed trade dress is functional. TrafFix, 532 U.S. at 29.
For unregistered trade dress, the person who asserts
protection “has the burden of proving that the matter sought
to be protected is not functional.” 15 U.S.C. § 1125(a)(3);
see also Wal-Mart, 529 U.S. at 214 (“It is true, of course, that
the person seeking to exclude new entrants would have to
establish the nonfunctionality of the design feature . . . .”).
The nonfunctionality requirement of trade dress protection “is
based on the judicial theory that there exists a fundamental
right to compete through imitation of a competitor’s product,
which right can only be temporarily denied by the patent or
copyright laws.” Tie Tech, Inc. v. Kinedyne Corp., 296 F.3d
778, 785 (9th Cir. 2002) (internal quotation marks and
emphasis omitted). The functionality doctrine is meant to
promote free competition by ensuring that patent law remains
the only legal source of exclusive rights in utilitarian features.
See Qualitex, 514 U.S. at 164. If a product’s functional
features could be trademarked, the holder could obtain a
monopoly “over such features . . . without regard to whether
they qualify as patents and could be extended forever
(because trademarks may be renewed in perpetuity).” Id. at
164–65 (citations omitted).

    The trademark statutes do not define functionality. The
Supreme Court’s traditional test of functionality, articulated
in Inwood Labs, is that “a product feature is functional if it is
essential to the use or purpose of the article or if it affects the
cost or quality of the article.” Inwood Laboratories, Inc. v.
         MOLDEX-METRIC V. MCKEON PRODUCTS                    7

Ives Laboratories, Inc., 456 U.S. 844, 850 n.10 (1982). We
have observed that “[f]unctional features of a product are
features which constitute the actual benefit that the consumer
wishes to purchase, as distinguished from an assurance that
a particular entity made, sponsored, or endorsed a product.”
Disc Golf, 158 F.3d at 1006 (citation omitted).

    In 1995, the Supreme Court held that color may be the
subject of trademark protection because “sometimes color is
not essential to a product’s use or purpose and does not affect
cost or quality . . . .” Qualitex, 514 U.S. at 165. The Court
expanded on the traditional rule of Inwood and added that a
functional feature is one the “exclusive use of [which] would
put competitors at a significant non-reputation-related
disadvantage.” 514 U.S. at 165. In Qualitex, any color at all
in general had functionality as there had to be some color on
press pads to avoid noticeable stains. However, no color in
particular had functionality, including the green-gold color.
Accordingly, there was no functionality for the particular
green-gold color to defeat trademark protection. See id.

    In 2001, the Supreme Court explained in TrafFix that the
Qualitex decision did not displace the traditional Inwood rule,
and the Court reaffirmed that the Inwood formulation is the
main test to determine functionality. See TrafFix, 532 U.S.
at 32–33. In TrafFix, the Supreme Court held that the Sixth
Circuit “gave insufficient recognition to the importance of the
expired utility patents, and their evidentiary significance, in
establishing the functionality of the device”—a dual-spring
mechanism for keeping outdoor signs upright in heavy wind
conditions. Id. at 32. The Supreme Court found that the
dual-spring design not only served the purpose of informing
consumers that the stands were made by the plaintiff, but also
“provide[d] a unique and useful mechanism to resist the force
8        MOLDEX-METRIC V. MCKEON PRODUCTS

of the wind.” Id. at 33. Simply put, the design was “the
reason the device work[ed].” Id. at 34. “The dual-spring
design serves the important purpose of keeping the sign
upright even in heavy wind conditions; and as confirmed by
the statements in the expired patents, it does so in a unique
and useful manner. . . . The dual-spring design affects the cost
of the device as well; it was acknowledged that the device
‘could use three springs but this would unnecessarily increase
the cost of the device.’” Id. at 31–32.

    The TrafFix Court ruled that the Sixth Circuit had erred
by inquiring into the competitive necessity of the dual-spring
design and speculating about other design possibilities where
the device was otherwise functional under the Inwood
formulation. Id. at 32–33. The TrafFix Court went on to
state that, “It is proper to inquire into a ‘significant non-
reputation-related disadvantage’ in cases of esthetic
functionality, the question involved in Qualitex.” Id. at 33.

    In the present case, the district court distinguished
Qualitex by asserting the protectable green-gold color in that
case was not “essential” to the product because any color
would suffice to achieve the product’s function of hiding
stains on dry-cleaning press pads, whereas the Moldex green
color plays a significant role in achieving the function of
allowing ear plugs to be seen during safety compliance
checks and therefore is “essential” to the use or purpose of
the ear plugs. As we explain below, however, whether or not
the green color is essential is a question for the jury.

    The district court also held that, by virtue of the green
color, Moldex’s ear plugs work as they are supposed to.
Therefore, the green color is functional like the dual-spring
mechanism for keeping outdoor signs upright in heavy wind
         MOLDEX-METRIC V. MCKEON PRODUCTS                     9

conditions in TrafFix, and there was no need to inquire into
alternative colors that are equally visible.

                               A

    Moldex contends on appeal that the district court
misinterpreted Qualitex and the Supreme Court’s guidance in
TrafFix regarding the test for functionality. Specifically,
Moldex argues that the district court erred in interpreting
TrafFix to hold that the availability of alternative colors need
not be considered to determine whether Moldex’s green color
is functional if the color contributes in a significant way to
the operation of the product. We agree.

    McKeon asserts that the district court correctly decided
that the Qualitex competitive necessity test and its related
inquiry into alternative designs is irrelevant in light of the
Supreme Court’s decision in TrafFix and our decision in Au-
Tomotive Gold, Inc. v. Volkswagen of Am., Inc., 457 F.3d
1062 (9th Cir. 2006). Addressing aesthetic functionality in
Au-Tomotive Gold, we stated:

           So where do we stand in the wake of forty
       years of trademark law scattered with
       references to aesthetic functionality? After
       Qualitex and TrafFix, the test for functionality
       proceeds in two steps. In the first step, courts
       inquire whether the alleged “significant non-
       trademark function” satisfies the Inwood
       Laboratories definition of
       functionality–“essential to the use or purpose
       of the article [or] affects [its] cost or quality.”
       If this is the case, the inquiry is over–the
       feature is functional and not protected. In the
10       MOLDEX-METRIC V. MCKEON PRODUCTS

       case of a claim of aesthetic functionality, an
       alternative test inquires whether protection of
       the feature as a trademark would impose a
       significant non-reputation-related competitive
       disadvantage.

Au-Tomotive Gold, 457 F.3d at 1072 (citations omitted). The
district court and McKeon highlight this language to support
the proposition that alternative designs are irrelevant where
the trade dress is functional under the traditional Inwood
definition. Specifically, McKeon argues that the district court
properly declined to consider the evidence of alternative
colors that are available for ear plugs to perform the same
function of visibility as Moldex’s bright green color because
functionality was clearly established under Inwood by the fact
that the bright green color improves the visibility of Moldex’s
ear plugs.

    Admittedly, there has been some question whether
consideration of alternative designs is required after TrafFix.
See, e.g., Secalt S.A. v. Wuxi Shenxi Const. Mach. Co.,
668 F.3d 677, 686–87 (9th Cir. 2012) (noting that the Ninth
Circuit’s Disc Golf factors “are somewhat more expansive
than the Inwood formulation,” but neither accepting nor
rejecting the argument that alternative designs need not be
considered in determining functionality of a hoist, “a classic
example of ‘de jure’ functionality”), abrogated on other
grounds by SunEarth, Inc. v. Sun Earth Solar Power Co.,
839 F.3d 1179 (9th Cir. 2016). Notably the plaintiff in Secalt
provided no legitimate evidence of nonfunctionality, see
668 F.3d at 687, 688, yet we considered the lack of
alternative designs and decided that the plaintiff failed to
meet its burden of demonstrating nonfunctionality. See id. at
          MOLDEX-METRIC V. MCKEON PRODUCTS                     11

686 (“[u]nder the second Disc Golf factor, a lack of
alternative designs favors a finding of functionality”).

    Post-TrafFix, we have continued to consider alternative
designs in determining functionality. First, in a case decided
a few months after TrafFix, we acknowledged “the difficulty
of applying traditional functionality analysis in the restaurant
context” and stressed the importance of considering
alternative designs in evaluating the functionality of a
restaurant’s trade dress. Clicks Billiards, 251 F.3d at
1260–61. We concluded that Clicks “presented sufficient
evidence of the arbitrariness and non-functional nature of its
restaurant design decisions and the availability of alternative
designs to clear the summary judgment hurdle.” Id. at 1261.

    Later, in a 2003 decision deciding the functionality of a
sports drink bottle designed for bicycling, we said that
alternative designs cannot negate a trademark’s functionality,
but they can be used to determine functionality in the first
place. Talking Rain Beverage Co. v. S. Beach Beverage Co.,
349 F.3d 601, 603 (9th Cir. 2003) (“the existence of
alternative designs may indicate whether the trademark itself
embodies functional or merely ornamental aspects of the
product”) (citing TrafFix, 532 U.S. at 34). Because we found
strong evidence of functionality in advertising touting the
bottle’s utilitarian feature, in the cost-effectiveness of the
design, and in the utilitarian advantage of the bottle, see id. at
603–604, we did not find that the existence of alternative
designs was enough to diminish the “indicia of functionality.”
Id. at 605.

    In 2006, we addressed the aesthetic functionality doctrine
in Au-Tomotive Gold. Au-Tomotive Gold “center[ed] on the
t rad em ark s of t wo we l l - k n o w n a u t o m o b il e
12        MOLDEX-METRIC V. MCKEON PRODUCTS

manufacturers—Volkswagen and Audi.” 457 F.3d at 1064.
Au-Tomotive Gold (“Auto Gold”) manufactured automobile
accessories such as key chains and license plate frames that
bore “well-known trademarks, including the names
Volkswagen and Audi, the encircled VW logo, the
interlocking circles of the Audi logo, and the names of
individual car models.” Id. The trial court found the
trademarks aesthetically functional and granted summary
judgment in Auto Gold’s favor. On appeal, the “central
question” was the scope of the doctrine of aesthetic
functionality “and its application to the Volkswagen and Audi
trademarks as they appear on Auto Gold’s products.” Id. at
1067. Discussing the Inwood “utilitarian” formulation that a
feature is functional if it is “essential to the use or purpose of
the article [or] affects [its] cost or quality,” we noted that
extending this functionality doctrine which “aims to protect
‘useful’ product features, to encompass unique logos and
insignia is not an easy transition.” Id.

    After reviewing our own cases dealing with aesthetic
functionality, and discussing the teachings of Inwood,
Qualitex, and TrafFix, we set forth a two-step functionality
test. See id. at 1072. Under step one, we found no evidence
in the record that the marks were functional under the
“utilitarian definition in Inwood Laboratories as applied in
the Ninth Circuit in Talking Rain.” Id. at 1072. Under step
two, we examined “whether Volkswagen and Audi’s marks,
as they appear on Auto Gold’s products, perform some
function such that the exclusive use of [the marks] would put
competitors at a significant non-reputation-related
disadvantage.” Id. at 1072–73 (internal quotations and
citations omitted). Under that standard, we found that the
Audi and Volkswagen marks were nonfunctional. “[T]here
is no evidence that consumers buy Auto Gold’s products
         MOLDEX-METRIC V. MCKEON PRODUCTS                    13

solely because of their ‘intrinsic’ aesthetic appeal. Instead,
the alleged aesthetic function is indistinguishable from and
tied to the mark’s source-identifying nature.” Id. at 1073–74.

    Although the existence of alternative designs was not a
consideration when we assessed whether to protect the
Volkswagen and Audi logos as trademarks, we again noted in
Au-Tomotive Gold that, following TrafFix, “the existence of
alternative designs cannot negate a trademark’s
functionality,” but “may indicate whether the trademark itself
embodies functional or merely ornamental aspects of the
product.” Id. at 1071–72, 1072 n.8 (internal quotations and
citations omitted).

    More recently, in Millennium Laboratories, Inc. v.
Ameritox, Ltd., 817 F.3d 1123, 1129 (9th Cir. 2016), we held
that the Court in TrafFix “did not discredit the Disc Golf four-
factor test,” and we noted that the Ninth Circuit held already
in Automotive Gold “that the test still applies after TrafFix
was decided.”

    The issue in Millennium was the functionality of the
graphical layout of reports on medical tests. Millennium
created an easy-to-read layout for presenting the results of the
tests and Ameritox came out with a similar design.
Millennium sued Ameritox for trade dress infringement. The
district court granted Ameritox’s motion for summary
judgment after finding that the trade dress of Millennium’s
design was functional.

    On appeal, we noted that most cases applying the Disc
Golf factors “have focused on physical devices.” Id. at 1128.
Because the Disc Golf factors are not easily applied to
aesthetic features, in aesthetic trade dress cases we have
14       MOLDEX-METRIC V. MCKEON PRODUCTS

“focused our analysis on the Qualitex language—whether the
protection of the design would put competitors at a
disadvantage.” Id. Recognizing that “we have clarified that
this divergence between physical and aesthetic products is not
necessary,” this court applied Au-Tomotive Gold’s two-step
test to gauge the functionality of Millennium’s graphical
layout. Id. at 1128–29.

    In step one this court assessed functionality of
Millennium’s layout under the four Disc Golf factors
together. See id. at 1130–31. We found neutral the factor
“whether the particular design results from a comparatively
simple or inexpensive method of manufacture.” Id. at 1130.
We determined that questions of fact existed regarding both
whether the design has utilitarian advantage or whether it was
aesthetic, and whether Millennium “actually advertised the
functionality of its report’s format.” Id. Considering
alternative designs such as a “one graph over the other”
configuration, or using pie charts rather than the charts used,
we held this Disc Golf factor also weighed against summary
judgment for Ameritox. Id. Considering all four Disc Golf
factors together, we highlighted the significance of the
existence of alternative designs for Millennium’s layout:

           The key point is that even if a comparison
       of results is functional, this could be presented
       in many ways, and the precise format used by
       company asserting trade dress is not
       necessarily functional. A reasonable jury
       could conclude that Millennium’s trade dress
       is not functional under Step One of the Au-
       Tomotive Gold two-step test.
         MOLDEX-METRIC V. MCKEON PRODUCTS                    15

Id. at 1130–31. In other words, although Millennium’s
graphical layout served the function of presenting test results,
it was not necessarily functional because there were
alternative designs for presenting the information.

    In step two of this court’s analysis in Millennium, we
addressed the test for aesthetic functionality—“whether
protection of the feature as a trademark would impose a
significant non-reputation related competitive disadvantage.”
Id. at 1131 (quoting Au-Tomotive Gold, 457 F.3d at 1072).
Noting that “aesthetic functionality has been limited to
product features that serve an aesthetic purpose wholly
independent of any source identifying function,” we found
that Millennium presented enough evidence to allow a jury to
assess the question of aesthetic functionality. See id. at 1131.
The district court’s grant of summary judgment in favor of
Ameritox was reversed. Id.

    Our case law shows that we continue to consider the
existence or nonexistence of alternative designs as probative
evidence of functionality or nonfunctionality. To gauge
functionality of a feature after TrafFix, this Court has applied
the traditional Inwood formulation in conjunction with our
Disc Golf factors, including whether alternative designs are
available. Our cases acknowledge that the Inwood test does
not always easily apply to some features, and this is true
regarding Moldex’s green color. In Inwood and TrafFix, the
Supreme Court did not explain what it takes for a feature to
be “essential to the use or purpose of a product.” And
whether a feature is “essential to the use or purpose of a
product” is not always as apparent as it was in TrafFix,
especially in cases such as this where the visibility of
Moldex’s green color is not the “central advance” of a utility
patent and does not equate to the same “strong evidence” of
16       MOLDEX-METRIC V. MCKEON PRODUCTS

essentiality as the patents in TrafFix, 532 U.S. at 29–30, and
where the green color does not affect the cost of ear plugs as
compared to the dual-spring device in TrafFix that was less
expensive than an alternative three-spring device. Id. at
31–32. Our cases reflect that, with some features, the
availability of alternative designs becomes more important in
assessing functionality. Millennium is a good example.
There, even though the graphical layout served the function
of presenting test results in an easy-to-read format, the
existence of alternative designs for presenting the information
was a factor in our decision that questions of fact existed
whether the trade dress was functional.

    In Qualitex, the Supreme Court proposed that where an
aesthetic feature like color serves a function, courts should
examine whether the exclusive use of that feature would
interfere with competition in order to determine whether it is
eligible for trademark protection. Qualitex, 514 U.S. at 166
(“Although it is important to use some color on press pads to
avoid noticeable stains, the court found no competitive need
in the press pad industry for the green-gold color, since other
colors are equally usable.”) (internal quotation and citation
omitted). Considering alternative designs is particularly
probative of functionality in a color case like this one where
the mark is more akin to the green-gold hue in Qualitex than
to the dual-spring stand in TrafFix. According to Moldex’s
color expert, there are hundreds of other available colors that
could accomplish the goal of making the ear plugs visible
during safety compliance checks. Thus, an ear plug
manufacturer prohibited from selling Moldex’s green shade
would still be able to compete in the marketplace.

    Under Qualitex, TrafFix, and our court’s own precedent,
evidence of alternative colors should be considered in
         MOLDEX-METRIC V. MCKEON PRODUCTS                     17

deciding functionality of the mark in this case, and the district
court gave insufficient recognition to the importance of the
alternative colors and their evidentiary significance in
evaluating the functionality of Moldex’s green color mark.
Moldex claims twelve Pantone colors it believes to be
confusingly similar to its green earplug color. It is not clear
from the record what portion of the color spectrum between
green and yellow this includes, or what portion of the set of
colors that facilitate safety checks this includes. Moldex’s
expert opines that they are only claiming a small portion of
the similar colors, and points to numerous color shades that
are equally or more visible than its bright green color. In
contrast, McKeon’s expert points out that when a company
attempts to protect a color by specifying it as a collection of
Pantone swatches, it is actually attempting to protect a large
chunk of color space that extends, in practice, because of a
variety of factors, far beyond the samples. As for safety
checks, McKeon argues that yellow is unavailable and orange
performs poorly in low illumination, leaving only the
green/lime color space, much of which Moldex is seeking to
claim. It is argued that the set of colors left for good
visibility and cospicuity would be depleted.

    Moldex’s evidence that numerous color shades are
equally or more visible than its bright green color and would
result in the same function of visibility during compliance
checks weighs against a finding of functionality, and a
reasonable jury could conclude that Moldex’s green color is
not functional. McKeon’s evidence includes the fact that the
color is not to identify the product but rather is necessary for
the earplugs to perform their function, that being that they are
especially visible so that it can be confirmed that they are in
use. This visibility of these colors during a compliance check
indicates the functionality of the colors and that the source of
18       MOLDEX-METRIC V. MCKEON PRODUCTS

alternatives is depleted by the claimed colors. Because a
reasonable jury could find at Au-Tomotive Gold Step One that
the evidence of alternative colors outweighs the evidence of
Moldex’s color providing some utilitarian advantage, and the
fact Moldex advertised its utility, and a reasonable jury could
then find at Step Two that trademark protection of the color
would not impose a significant non-reputation-related
competitive disadvantage, there remains a dispute of material
fact as to whether Moldex’s bright green color is functional.
Therefore, summary judgment on functionality was
inappropriate.

                              B

    Moldex also argues that the district court failed to comply
with this court’s mandate by refusing to consider evidence of
alternative colors that achieve the same goal as Moldex’s
green color. We review de novo a district court’s compliance
with our mandate. See United States v. Kellington, 217 F.3d
1084, 1092 (9th Cir. 2000).

    On remand, we directed the district court to assess
functionality in light of Qualitex. Although we expressed
doubt that summary judgment should be granted on
functionality, we did not mandate a particular result or
specifically require the district court to inquire into other
available colors. For these reasons, we reject the argument
that the district court violated the mandate. See id. at 1094
(holding that mandate “leaves to the district court any issue
not expressly or impliedly disposed of on appeal”) (citations
omitted).
         MOLDEX-METRIC V. MCKEON PRODUCTS                 19

   In sum, there remains a dispute of material fact as to
whether Moldex’s bright green color is functional. Therefore,
summary judgment was inappropriate.

    For the foregoing reasons, we vacate the district court’s
March 31, 2016 order granting summary judgment to
McKeon, and we remand to the district court for the district
court to consider McKeon’s arguments both that Moldex’s
green color lacks secondary meaning and that there is no
likelihood of confusion, and then if necessary go to trial.

   REVERSED AND REMANDED.